DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), and León et al. (“M&MMs: Navigating Complex Memory Spaces with hwloc”).
In regards to claim 1, Arellano teaches an accelerator device comprising:
a cache memory (cache memory 306, figure 3) including multiple memory regions, each of the multiple memory regions including an instance of a second register that is configured to store a mask, the mask to specify a set of cache ways within an associated memory region of the multiple memory regions that are eligible to store data associated with a class of service identifier (See figure 5; “In certain implementations, the registry 320 of FIG. 4 includes additional registers per region of the cache. Each region of the cache may be able to store more than 1 piece of data at a time. In the example below, the cache is said to have N cache ways (e.g., an N-Way Set Associative Cache). In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraphs 0055-0056);
a fabric interconnect coupled with the cache memory (“Referring to FIG. 2, an embodiment of a fabric composed of point-to-point Links that interconnect a set of components is illustrated.”, paragraph 0043); and
a set of accelerator engines that include functional units to perform general-purpose of graphics compute operations (See figures 1 and 3; “graphics domain 1260 includes one or more graphics engines having a media engine 1265”, paragraph 0202) and a class of service identifier for the memory allocation, wherein the class of service identifier specifies a limit to a number of cache ways within the cache memory that are eligible to cache data for the memory allocation (“In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraph 0056).
Arellano fails to teach multiple memory tiles including memory devices;
that the multiple memory regions are multiple memory banks; and 
multiple chiplet dies that include multiple hardware tiles, the multiple hardware tiles coupled with the multiple memory tiles and the fabric interconnect, the multiple hardware tiles including a set of accelerator engines and a set of registers that includes a first register configured to store page attribute information for a memory allocation within a memory device of the multiple memory tiles, the page attribute information including the class of service identifier for the memory allocation. 
Chamarty teaches the multiple hardware tiles including a set of registers that includes a first register configured to store page attribute information for a memory allocation within a memory device of the multiple memory tiles (“If no cache line was allocated for the request (420) the cache identifies a page-level attribute value of the page descriptor associated with the memory request (440).”, paragraph 0062), the page attribute information including the class of service identifier for the memory allocation (“The cache determines whether the page-level attribute value has a dedicated cache portion (450). For example, the cache can compare the page-level attribute value to one or more attribute values stored in the configuration registers. In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063) in order to “increase the performance and utilization of the cache” (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty to include the multiple hardware tiles including a set of registers that includes a first register configured to store page attribute information for a memory allocation within a memory device of the multiple memory tiles, the page attribute information including the class of service identifier for the memory allocation in order to “increase the performance and utilization of the cache” (id.).
Arellano in view of Chamarty fails to teach multiple memory tiles including memory devices;
that the multiple memory regions are multiple memory banks; and 
multiple chiplet dies that include multiple hardware tiles, the multiple hardware tiles coupled with the multiple memory tiles and the fabric interconnect, the multiple hardware tiles including a set of accelerator engines.
Sturges teaches that the multiple memory regions are multiple memory banks (“The cache memory is divided into four banks B1,B2,B3,B4.”, paragraph 0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Sturges such that the multiple memory regions are multiple memory banks in order to support simultaneous multiple accesses.
Arellano in view of Chamarty and Sturges fails to teach multiple memory tiles including memory devices; and
multiple chiplet dies that include multiple hardware tiles, the multiple hardware tiles coupled with the multiple memory tiles and the fabric interconnect, the multiple hardware tiles including a set of accelerator engines.
León teaches multiple memory tiles including memory devices (Figure 1 shows two HBM’s within a single package); and
multiple chiplet dies that include multiple hardware tiles, the multiple hardware tiles coupled with the multiple memory tiles and the fabric interconnect, the multiple hardware tiles including a set of accelerator engines (Figure 1 shows two SubNUMA clusters each with four cores.  “For a given core, local memory is the list of memory nodes attached to that core, or the containing CPU package, or the containing chiplet/SubNUMA cluster (SNC), or the entire machine.”, section 4, paragraph 6)
“to improve performance and productivity” (abstract, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, and León to include multiple memory tiles including memory devices; and
multiple chiplet dies that include multiple hardware tiles, the multiple hardware tiles coupled with the multiple memory tiles and the fabric interconnect, the multiple hardware tiles including a set of accelerator engines
“to improve performance and productivity” (id.).
In regards to claim 2, Arellano further teaches a translation lookaside buffer (TLB) to cache a virtual to physical address translation for a memory page of memory associated with the memory allocation (“The D-TLB is to store recent virtual/linear to physical address translations. As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034).
In regards to claim 3, Arellano further teaches that the TLB virtual to physical address translation is a page table entry for the memory page (“The D-TLB is to store recent virtual/linear to physical address translations. As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034).  Chamarty further teaches that the page table entry identifies the first register in the set of registers (“The client device modifies the page table to associate the page-level attribute with one or more allocated pages for the requested memory region (230). In other words, the client device stores in the page table an association between each allocated page and each assigned page-level attribute value.”, paragraph 0046).
In regards to claim 8, León further teaches multiple memory tiles coupled with the multiple hardware tiles (Figure 1 shows two HBM’s within a single package), the one or more memory tiles of the multiple memory tiles including the memory associated with the memory allocation (“The M&MMs API focuses on local memory only relative to the executing thread. This raises the question of whether a failure to allocate in a (full) local HBM should lead to an allocation on the local DDR or a remote HBM near another CPU. We believe that local allocations are better in the majority of cases because they avoid congestion on the memory interconnect.”, section 7.1, paragraph 1).
In regards to claim 9, Arellano further teaches that the set of accelerator engines is to perform operations of threads executed via the multiple hardware tiles (“As depicted, core 101 includes two hardware threads 101a and 101b, which may also be referred to as hardware thread slots 101a and 101b.”, paragraph 0029).
In regards to claim 10, Chamarty further teaches that the threads executed via the multiple hardware tiles include:
a first thread having a first class of service identifier, the first class of service identifier to specify a first limit to the number of cache ways within the cache memory (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 114a executing on the client device 110a and can allocate a second portion of the cache to the second process 114b executing on the same client device.”, paragraph 0033);
and
a second thread having a second class of service identifier, the second class of service identifier to specify a second limit to the number of cache ways within the cache memory (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 114a executing on the client device 110a and can allocate a second portion of the cache to the second process 114b executing on the same client device.”, paragraph 0033).
In regards to claim 11, Chamarty further teaches that the first class of service identifier is additionally to specify a first set of cache ways, the second class of service identifier is additionally to specify a second set of cache ways, the first set of cache ways and the second set of cache ways have one or more cache ways in common, a cache way includes multiple cache lines, and the data is stored in a cache line of the multiple cache lines (“One example of these techniques includes allocating different portions of the cache to different processes executing on the same client device. For example, the cache 120 can inspect the page descriptors of incoming memory requests in order to determine that some of the requests relate to pages owned by the first process 114a and that some other requests relate to pages owned by the second process 114b. Thus, in order to prevent these two processes from competing with each other for cache resources, the cache 120 can allocate a first portion of the cache to the first process 114a executing on the client device 110a and can allocate a second portion of the cache to the second process 114b executing on the same client device.”, paragraph 0033; “The allocation engine allocates a portion of the cache to requests having the page-level attribute value (330). The attribution engine can allocate any appropriate portion of the cache, e.g., one or more lines, sets, ways, or some combination of these. In some implementations, the portions are exclusively allocated such that only memory requests having the specified page-level attribute value can use the allocated cache resources.”, paragraph 0053).
In regards to claim 12, Arellano further teaches that the fabric interconnect is a first fabric interconnect and the accelerator device includes a second fabric interconnect coupled with a host interface and the multiple hardware tiles, the second fabric interconnect configured to enable communication with a processor external to the accelerator device (See figures 10 and 12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), León et al. (“M&MMs: Navigating Complex Memory Spaces with hwloc”), and Intel (Intel 64 and IA-32 Architectures Software Developer’s Manual).
In regards to claim 4, Arellano in view of Chamarty, Sturges, and León teaches claim 3.  Arellano in view of Chamarty, Sturges, and León fails to teach that the page table entry identifies the first register via an index enumerated via one or more bits of the page table entry and the index specifies the first register within a set of registers, each register in the set of registers configurable to store the page attribute information.  Intel teaches that the page table entry identifies the first register via an index enumerated via one or more bits of the page table entry and the index specifies the first register within a set of registers, each register in the set of registers configurable to store the page attribute information (“To select a memory type for a page from the PAT, a 3-bit index made up of the PAD, PCD, and PWT bits must be encoded in the page-table or page-directory entry for the page.  Table 11-11 shows the possible encodings of the PAT, PCD, and PWT bits and the PAT entry selected with each encoding.”, section 11.12.3, paragraph 1) in order to statically describe memory types (section 11.12, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano in view of Chamarty, Sturges, León, and Intel such that the page table entry identifies the first register via an index enumerated via one or more bits of the page table entry and the index specifies the first register within a set of registers, each register in the set of registers configurable to store the page attribute information in order to statically describe memory types (id.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), León et al. (“M&MMs: Navigating Complex Memory Spaces with hwloc”), and Wang et al. (US 2011/0010504).
In regards to claim 5, Arellano in view of Chamarty, Sturges, and León teaches claim 3.  Arellano in view of Chamarty, Sturges, and León fails to teach that the cache memory includes a level-3 (L3) cache memory of the accelerator device.  Wang teaches that the cache memory includes a level-3 (L3) cache memory of the accelerator device (“In the embodiment of FIG. 1, the system includes one or more graphics processing units (GPUs) 10A-10N, corresponding level 2 (L2) caches 12A-12N, and a multi-core management block (MCMB) 14A. The MCMB 14A includes a shared cache memory 16A, part of which may be a level 3 (L3) transparent cache memory and part of which may be a non-transparent memory.”, paragraph 0029) in order to increase the performance (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, León, and Wang such that the cache memory includes a level-3 (L3) cache memory of the accelerator device in order to increase the performance (id.).
In regards to claim 6, Arellano further teaches a cache controller (Cache Controller 308, figure 5), the cache controller configured to:
determine a class of service for a memory allocation (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059); and
allocate a cache way within the cache memory to store data from the memory page, the cache way allocated from the set of cache ways within the cache memory that are eligible to store data associated with the class of service identifier (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), León et al. (“M&MMs: Navigating Complex Memory Spaces with hwloc”), Wang et al. (US 2011/0010504), and Blake et al. (US 2011/0320699).
In regards to claim 7, Arellano further teaches that at least one region controller is to store at least a portion of the data from the memory page into at least one of the multiple memory regions, and the at least one region controller is configured to store the portion of the data from the memory page in a cache way that is eligible to store data associated with the class of service identifier (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059).
Arellano in view of Chamarty, Sturges, León, and Wang fails to teach multiple bank controllers associated with the multiple memory banks of the cache memory, wherein each of the multiple memory banks of the cache memory is associated with a bank controller of the multiple bank controllers.  Blake teaches multiple bank controllers associated with the multiple memory banks of the cache memory, wherein each of the multiple memory banks of the cache memory is associated with a bank controller of the multiple bank controllers (“The cache banks 204 may each include a local bank controller 205.”, paragraph 0020) in order to direct refresh operations within an associated cache memory bank (paragraph 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, León, Wang, and Blake to include multiple bank controllers associated with the multiple memory banks of the cache memory, wherein each of the multiple memory banks of the cache memory is associated with a bank controller of the multiple bank controllers in order to direct refresh operations within an associated cache memory bank (id.).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), and Blake et al. (US 2011/0320699).
In regards to claim 13, Arellano teaches a system comprising:
a cache memory (cache memory 306, figure 3) including multiple memory regions, each of the multiple memory regions including an instance of a second register that is configured to store a mask, the mask to specify a set of cache ways within an associated regions of the multiple memory regions that are eligible to store data associated with a class of service identifier (See figure 5; “In certain implementations, the registry 320 of FIG. 4 includes additional registers per region of the cache. Each region of the cache may be able to store more than 1 piece of data at a time. In the example below, the cache is said to have N cache ways (e.g., an N-Way Set Associative Cache). In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraphs 0055-0056);
a fabric interconnect coupled with the cache memory (“Referring to FIG. 2, an embodiment of a fabric composed of point-to-point Links that interconnect a set of components is illustrated.”, paragraph 0043); 
multiple hardware tiles coupled with the fabric interconnect (See figures 2 and 3), the multiple hardware tiles including a set of accelerator engines that include functional units to perform general-purpose or graphics compute operations (See figures 1 and 3; “graphics domain 1260 includes one or more graphics engines having a media engine 1265”, paragraph 0202) and a class of service for the memory allocation, wherein the cache memory is configured to cache data of the memory allocation within a set of cache ways enumerated as eligible to store data associated with the class of service (“In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraph 0056); and
a cache controller (Cache Controller 308) to allocate a cache way selected from the set of cache ways enumerated as eligible to store data associated with the class of service (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059).
Arellano fails to teach that the multiple memory regions are multiple memory banks; 
the multiple hardware tiles including a set of registers that includes a first register configured to store page attribute information for a memory allocation within memory of the system, the page attribute information to identify a class of service for the memory allocation; and
multiple bank controllers associated with the multiple memory banks of the cache memory, wherein at least one bank controller is to store at least a portion of the data from the memory page into at least one of the multiple memory banks, and the at least one bank controller is configured to store the portion of the data from the memory page in the cache way that is allocated to store data associated with the class of service identifier.
Chamarty teaches the multiple hardware tiles including a set of registers that includes a first register configured to store page attribute information for a memory allocation within memory of the system (“If no cache line was allocated for the request (420) the cache identifies a page-level attribute value of the page descriptor associated with the memory request (440).”, paragraph 0062), the page attribute information to identify a class of service for the memory allocation (“The cache determines whether the page-level attribute value has a dedicated cache portion (450). For example, the cache can compare the page-level attribute value to one or more attribute values stored in the configuration registers. In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063) in order to “increase the performance and utilization of the cache” (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty to include the multiple hardware tiles including a set of registers that includes a first register configured to store page attribute information for a memory allocation within memory of the system, the page attribute information to identify a class of service for the memory allocation in order to “increase the performance and utilization of the cache” (id.).
Arellano in view of Chamarty fails to teach that the multiple memory regions are multiple memory banks; and
multiple bank controllers associated with the multiple memory banks of the cache memory, wherein at least one bank controller is to store at least a portion of the data from the memory page into at least one of the multiple memory banks, and the at least one bank controller is configured to store the portion of the data from the memory page in the cache way that is allocated to store data associated with the class of service identifier.  
Sturges teaches that the multiple memory regions are multiple memory banks (“The cache memory is divided into four banks B1,B2,B3,B4.”, paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Sturges such that the multiple memory regions are multiple memory banks in order to support simultaneous multiple accesses.
Arellano in view of Chamarty and Sturges fails to teach multiple bank controllers associated with the multiple memory banks of the cache memory, wherein at least one bank controller is to store at least a portion of the data from the memory page into at least one of the multiple memory banks, and the at least one bank controller is configured to store the portion of the data from the memory page in the cache way that is allocated to store data associated with the class of service identifier.  Blake teaches multiple bank controllers associated with the multiple memory banks of the cache memory (“The cache banks 204 may each include a local bank controller 205.”, paragraph 0020), wherein at least one bank controller is to store at least a portion of the data from the memory page into at least one of the multiple memory banks, and the at least one bank controller is configured to store the portion of the data from the memory page in the cache way that is allocated to store data associated with the class of service identifier (“The bank controller 304 receives commands for functional accesses from a final pipe priority control macro over communication bus 305.”, paragraph 0026) in order to direct refresh operations within an associated cache memory bank (paragraph 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, and Blake to include multiple bank controllers associated with the multiple memory banks of the cache memory, wherein at least one bank controller is to store at least a portion of the data from the memory page into at least one of the multiple memory banks, and the at least one bank controller is configured to store the portion of the data from the memory page in the cache way that is allocated to store data associated with the class of service identifier in order to direct refresh operations within an associated cache memory bank (id.).
In regards to claim 16, Arellano teaches a method comprising:
receiving a request to cache data stored in memory (“FIG. 6 is a process flow diagram 600 of selectively storing data directly into cache memory based on traffic class. A data packet is received and forwarded to the cache controller (602).”, paragraph 0059) of a multi-die accelerator device (graphics domain 1260, figure 12; “FIG. 10 illustrates an embodiment of multiple potential multi-socket configurations.”, paragraph 0117) coupled with a system interface of a computing device (PCIe, figure 12), the memory associated with a page table entry (“As a specific example, a processor may include a page table structure to break physical memory into a plurality of virtual pages.”, paragraph 0034);
reading a class of service identifier (“For example, the cache controller maps the traffic class to a class of service (CLOS) or other categorization of cache allocation.”, paragraph 0059);
allocating a cache way in a cache memory of the accelerator device via a cache controller for the cache memory, wherein the cache way is allocated from a set of cache ways specified as eligible to store data for memory allocations having the class of service identified by the class of service identifier (“In one example, the cache controller can use a CLOS waymask register to identify cache ways to allocate the data into the cache.”, paragraph 0059); and
storing the data to the allocated cache way (“If the cache controller determines that there are available cache ways into the cache, then the cache controller can store the data into cache (612).”, paragraph 0059), wherein storing the data to the allocated cache way includes requesting, by the cache controller, a region controller of a memory region within the cache memory to store at least a portion of the data into a region of the memory region, the region of the memory region is associated with the allocated cache way, the memory region is associated with an instance of a second register, and the instance of the second register stores a mask that specifies the set of cache ways within the memory region that are eligible to store data associated with the class of service identifier (See figure 5; “In certain implementations, the registers store a CLOS waymask for IO transactions. A waymask is a type of bitmask that identifies which cache way the piece of data can be stored in and how much of the cache region that data is allowed to use.”, paragraph 0056).
Arellano fails to teach that the page table entry identifies a first register storing page attribute information for the page table entry; and 
reading a class of service identifier from the page attribute information stored in the first register; 
the cache memory includes multiple memory banks, and each of the multiple memory banks is associated with bank controller of multiple bank controllers; and 
that the memory region is a memory bank.
Chamarty teaches that the page table entry identifies a first register storing page attribute information for the page table entry (“The client device modifies the page table to associate the page-level attribute with one or more allocated pages for the requested memory region (230). In other words, the client device stores in the page table an association between each allocated page and each assigned page-level attribute value.”, paragraph 0046); and 
reading a class of service identifier from the page attribute information stored in the first register (“If no cache line was allocated for the request (420) the cache identifies a page-level attribute value of the page descriptor associated with the memory request (440).”, paragraph 0062)
in order to “increase the performance and utilization of the cache” (paragraph 0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty such that the page table entry identifies a first register storing page attribute information for the page table entry; and 
reading a class of service identifier from the page attribute information stored in the first register
in order to “increase the performance and utilization of the cache” (id.).
Arellano in view of Chamarty fails to teach that the cache memory includes multiple memory banks, and each of the multiple memory banks is associated with bank controller of multiple bank controllers; and 
that the memory region is a memory bank.
Sturges teaches that the memory region is a memory bank (“The cache memory is divided into four banks B1,B2,B3,B4.”, paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty and Sturges such that the memory region is a memory bank in order to support simultaneous multiple accesses.
Arellano in view of Chamarty and Sturges fails to teach that the cache memory includes multiple memory banks, and each of the multiple memory banks is associated with bank controller of multiple bank controllers.  Blake teaches that the cache memory includes multiple memory banks, and each of the multiple memory banks is associated with bank controller of multiple bank controllers (“The cache banks 204 may each include a local bank controller 205.”, paragraph 0020) in order to direct refresh operations within an associated cache memory bank (paragraph 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, and Blake such that the cache memory includes multiple memory banks, and each of the multiple memory banks is associated with bank controller of multiple bank controllers in order to direct refresh operations within an associated cache memory bank (id.).

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), Blake et al. (US 2011/0320699), and Herdrich et al. (US 2016/0299849).
In regards to claim 14, Arellano further teaches wherein the cache controller is configured to:
receive a request to allocate the cache way (“The cache determines whether a cache line has already been allocated for the request (420).”, paragraph 0060);
identify eligible cache ways according to a way mask for the class of service associated with the request (“In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063); and
replace an eligible cache way according to a class of service aware cache replacement policy (“In response to determining that the page-level attribute value has a dedicated cache portion, the cache services the memory request by using the dedicated cache portion (460).”, paragraph 0063).
Arellano in view of Chamarty, Sturges, and Blake fails to adequately teach determine that each cache way in the set of cache ways enumerated as eligible is allocated.  Herdrich teaches determine that each cache way in the set of cache ways enumerated as eligible is allocated (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, Blake, and Herdrich to include determine that each cache way in the set of cache ways enumerated as eligible is allocated in order to maximize cache utilization.
In regards to claim 15, Herdrich further teaches that to replace the eligible cache way according to the class of service aware cache replacement policy, the cache controller is configured to:
identify one or more cache ways within the eligible cache ways having an invalid status (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050);
set the one or more cache ways having the invalid status as victim candidates (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050); and
replace data within a victim candidate with the data of the memory allocation (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).
In regards to claim 18, Arellano in view of Chamarty, Sturges, and Blake teaches claim 16.  Arellano in view of Chamarty, Sturges, and Blake fails to teach determining that each cache way in the set of cache ways specified as eligible is allocated; and
replacing an eligible cache way according to a class of service aware cache replacement policy.
Herdrich teaches determining that each cache way in the set of cache ways specified as eligible is allocated (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051); and
replacing an eligible cache way according to a class of service aware cache replacement policy (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, Blake, and Herdrich to include determining that each cache way in the set of cache ways specified as eligible is allocated; and
replacing an eligible cache way according to a class of service aware cache replacement policy
in order to improve the cache hit rate.
In regards to claim 19, Herdrich further teaches that replacing the eligible cache way according to the class of service aware cache replacement policy includes:
identifying one or more cache ways within the eligible cache ways having an invalid status (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050);
setting the one or more cache ways having the invalid status as victim candidates (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050); and
replacing data within a victim candidate with the data of the memory allocation (“Responsive identifying, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 475, fill the incoming request into the identified invalid way.”, paragraph 0050).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), Blake et al. (US 2011/0320699), and Wang et al. (US 2011/0010504).
In regards to claim 17, Arellano in view of Chamarty, Sturges, and Blake teaches claim 16.  Arellano in view of Chamarty, Sturges, and Blake fails to teach that the cache memory is  a level-3 (L3) cache memory of the accelerator device.  Wang teaches that the cache memory is a level-3 (L3) cache memory of the accelerator device (“In the embodiment of FIG. 1, the system includes one or more graphics processing units (GPUs) 10A-10N, corresponding level 2 (L2) caches 12A-12N, and a multi-core management block (MCMB) 14A. The MCMB 14A includes a shared cache memory 16A, part of which may be a level 3 (L3) transparent cache memory and part of which may be a non-transparent memory.”, paragraph 0029) in order to increase the performance (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, Blake, and Wang such that the cache memory is a level-3 (L3) cache memory of the accelerator device in order to increase the performance (id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US 2017/0091108) in view of Chamarty et al. (US 2020/0257631), Sturges et al. (US 2003/0196041), Blake et al. (US 2011/0320699), Herdrich et al. (US 2016/0299849), and Al-Zoubi et al. (“Performance Evaluation of Cache Replacement Policies for the SPEC CPU2000 Benchmark Suite”).
In regards to claim 20, Herdrich further teaches that replacing the eligible cache way according to the class of service aware cache replacement policy includes:
determining that all eligible cache ways for the class of service are valid (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051);
identifying one or more least recently used cache ways within the eligible cache ways (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051);
setting the one or more least recently used cache ways as victim candidates (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051); and
replacing data within a victim candidate with the data of the memory allocation (“Responsive to failing to identify, at block 445, an available invalid cache way satisfying the selected capacity bit mask, the processing logic may, at block 455, select a victim (e.g., an LRU cache way) satisfying the selected capacity bit mask, and then, at block 465, evict the victim and fill the incoming request into the selected way, and the method may terminate.”, paragraph 0051).
Arellano in view of Chamarty, Sturges, Blake, and Herdrich fails to teach identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy.  Al-Zoubi teaches identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy (“The other implementation of the PLRU heuristic is based on using the most recently used (MRU) bits (PLRUm). In this case each cache block is assigned an MRU bit, stored in the tag table.”, section 2, paragraph 4) thereby “providing the best performance at minimal cost” (section 5, paragraph 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arellano with Chamarty, Sturges, Blake, Herdrich, and Al-Zoubi to include identifying one or more least recently used cache ways using a 1-bit pseudo least-recently-used policy thereby “providing the best performance at minimal cost” (id.).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        24 October 2022